Order, Supreme Court, Bronx County (Patricia Anne Williams, J), entered August 25, 2003, which granted defendants’ motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Plaintiffs commenced this action alleging wrongful death of their son and related claims, as well as property damage to his vehicle during a high speed chase by the police. While defendants demonstrated that the officers exercised the appropriate degree of care under the circumstances, plaintiffs failed to raise a triable issue of fact as to the decedent’s allegedly wrongful death, since their expert physician’s affirmation was conclusory and speculative (see Boatwright v New York City Tr. Auth., 304 AD2d 421 [2003]). As to the cause of action for property damage, plaintiff failed to submit the notice of claim allegedly filed with the City, or to contest its untimeliness. Concur—Tom, J.P., Andrias, Saxe, Williams and Sweeny, JJ.